[Cite as Hughley v. Saunders, 123 Ohio St. 3d 90, 2009-Ohio-4089.]




           HUGHLEY, APPELLANT, v. SAUNDERS, WARDEN, APPELLEE.
      [Cite as Hughley v. Saunders, 123 Ohio St. 3d 90, 2009-Ohio-4089.]
        Habeas corpus — Petition insufficient — R.C. 2725.04.
  (No. 2009-0530 — Submitted August 11, 2009 — Decided August 20, 2009.)
      APPEAL from the Court of Appeals for Fairfield County, No. 09 CA 6,
                                    2009-Ohio-1294.
                                  __________________
        Per Curiam.
        {¶ 1} We affirm the judgment of the court of appeals dismissing the
petition for a writ of habeas corpus of appellant, Kevin Hughley. Hughley’s
petition was fatally defective and subject to dismissal because he failed to comply
with the commitment-paper and verification requirements of R.C. 2725.04.
Griffin v. McFaul, 116 Ohio St. 3d 30, 2007-Ohio-5506, 876 N.E.2d 527, ¶ 4.
Hughley’s petition failed to include specific facts to support his statement that his
commitment papers and verification could not be obtained without impairing the
efficiency of the remedy. Goudlock v. Voorhies, 119 Ohio St. 3d 398, 2008-Ohio-
4787, 894 N.E.2d 692, ¶ 15. Even if ─ as Hughley claims ─ the prison’s record
office would not give him a copy of his commitment papers, there is no allegation
in his petition that he sought those papers from the clerk’s office of his sentencing
court. And although Hughley’s petition contains an “affidavit on claims” that is
notarized, there is no statement in which he expressly swears to the truth of the
allegations in his petition. Chari v. Vore (2001), 91 Ohio St. 3d 323, 327, 744
N.E.2d 763.
                                                                    Judgment affirmed.
        MOYER,      C.J.,   and    PFEIFER,    LUNDBERG       STRATTON,   O’CONNOR,
O’DONNELL, LANZINGER, and CUPP, JJ., concur.
                            SUPREME COURT OF OHIO




                             __________________
       Kevin Hughley, pro se.
       Richard Cordray, Attorney General, and M. Scott Criss, Assistant
Attorney General, for appellee.
                           ______________________




                                      2